Exhibit 10.2

 

SEVERANCE, NON-DISCLOSURE AND RELEASE AGREEMENT

 

PARTIES

 

The parties to this Agreement (“Agreement”) are SureWest Communications, and its
affiliates and all of its subsidiaries (collectively referred to as “Company”),
and Fred A. Arcuri (referred to as “I,” “me,” or “Employee”).

 

BASIS

 

Employee has been employed by the Company since October 20, 1975 and Employee is
Senior Vice President and Chief Operating Officer at the time of this
Agreement.  I have agreed to voluntarily terminate my employment with the
Company.  I understand that the purpose and intent of this Agreement is to
(1) provide me with certain severance payments and payments that I would not be
entitled to if I did not enter into this agreement, (2) to ensure
confidentiality of information to which I have had access in the course of my
employment with the Company, and (3) to fully and finally settle and resolve any
and all Claims, as defined herein, known or unknown, that I may have against
Company arising out of or related to my employment with Company, including the
resignation of my employment.

 

TERMS OF AGREEMENT

 

1.             Termination of Employment.  The parties have agreed that Employee
will voluntarily terminate his employment with the Company effective April 15,
2011 (“Exit Date”).  Employee agrees not to seek re-employment with Company or
any of its subsidiaries or affiliates.  Employee agrees that any application or
request for reinstatement or for future employment with Company will be
considered void from its inception, and may be summarily rejected without
explanation or liability.

 

2.             Severance.

 

(a)

Company shall pay to Employee a lump-sum severance payment of two hundred
nineteen thousand two hundred thirty-one dollars ($219,231) (“Severance”) in
consideration for Employee’s execution of a full release of the Company for all
matters and conditions regarding his employment and this termination, and
certain restrictive covenants. The Severance shall be subject to withholding,
deductions, assessments and taxes and shall be paid within 7 days after the
execution of this document and the seven day revocation period set forth
elsewhere in this Agreement has elapsed.

 

 

(b)

Any unvested, time-based restricted shares or restricted share grants or awards
pursuant to any restricted stock award agreement entered into prior to April 15,
2011 shall become fully vested as of the date this executed agreement becomes
irrevocable. Any unvested, performance-

 

 

--------------------------------------------------------------------------------


 

 

based restricted shares or restricted share grants or awards pursuant to any
restricted stock award agreement entered into prior to April 15, 2011 having a
vesting date within 90 days of Exit Date, shall become fully vested as of the
scheduled vesting date if the metric set out for the scheduled vesting date is
met. Company agrees to execute any documents and or release any conditions or
legends on any certificates necessary to effectuate the intent of this section.

 

 

(c)

If, within two years of the date this executed Agreement becomes irrevocable,
(i) the Company enters into a definitive agreement that would result in a change
of control of the Company as defined in paragraph 1(d) of the change of control
agreement entered into between Employee and Company, and (ii) a change of
control actually occurs pursuant to such definitive agreement or pursuant to a
change of control related to or arising out of such definitive agreement (as for
example a topping agreement), or (iii) a change of control of the Company
without a definitive agreement actually occurs within such two year period (as
for example a tender offer), then Employee shall be entitled to a benefit as
follows:

 

If an event described in (i) occurs within twelve months of April 15, 2011, and
if the event described in (ii) occurs, then Employee shall be entitled to a
payment of (1) two times Employees base salary as of April 15, 2011, plus
(2) two times his 2011 annual target incentive award, such payment to made
within 30 days of the date described in (ii).

 

If an event described in (i) occurs after April 15, 2012 but before April 15,
2013, and if the event described in (ii) occurs, then Employee shall be entitled
to a payment of (1) two times Employees base salary as of April 15, 2011 plus
(2) two times the Employees 2011 target incentive award, multiplied by a
fraction, the numerator of which is the number of days remaining between the
date described in (i) and April 15, 2013, and the denominator of which is 365,
such payment to be made within 30 days of the date described in (ii).

 

If an event described in (iii) occurs within twelve months of April 15, 2011,
then Employee shall be entitled to a payment of (1) two times his base salary as
of April 15, 2011, plus (2) two times his 2011 annual target incentive award,
such payment to be made within 30 days of the actual change of control.

 

If an event described in (iii) occurs after April 15, 2012 but before April 15,
2013, then Employee shall be entitled to a payment of (1) two times his annual
base salary as of April 15, 2011, plus (2) two times his 2011 annual target
incentive award, multiplied by a

 

2

--------------------------------------------------------------------------------


 

fraction, the numerator of which is the number of days remaining between the
date described in (iii) and April 15, 2013, and the denominator of which is 365.

 

3.             Confidential Information and Non-Disclosure.  Employee shall
preserve as confidential all Confidential Information (as defined below) in
accordance with this Agreement.  Employee shall not directly or indirectly use
Confidential Information for the benefit of Employee or any third party or
disclose it to others.  If Employee is required to disclose Confidential
Information pursuant to a subpoena or as part of the discovery process
authorized by a court or governmental entity, then Employee shall first give
notice to Company so that it will have a reasonable opportunity to protect its
rights in such Confidential Information.  “Confidential Information” means:
(i) any personal identifying information of other employees or customers,
(ii) any strategy, plan, procedure, design or list relating to the present or
planned business of Company or products or services of Company which has not
been released publicly by authorized representatives of Company or which is not
common to industry practice including trade secrets as defined by Cal. Civ. Code
3426 et seq. or at common law, (iii) any strategies, including their strengths
and weaknesses, that the Company may use in dealing with employees, governmental
entities, courts, competitors, customers and regulatory matters; (iv) any
information that if disclosed, could negatively affect the Company’s reputation
and its relationship with its employees, governmental entities, and customers,
(v) any information received by Company under an obligation of confidentiality
to a third party, (vi) all non public information regarding the Company that
Employee obtained during the course of his employment by the Company, and
(vii) all communications with the Company’s counsel that are protected by the
attorney-client privilege or the attorney work product doctrine.

 

4.             Return of Company Property and Confidential Material.  I agree to
promptly return to the Company all files, memoranda, documents, and records of
any nature, including any Confidential Information or information pertaining to
my employment, all copies of the foregoing, credit cards, keys, and any other
property of the Company, its subsidiaries or its affiliates in my possession.  I
will not retain or take with me any tangible materials or electronically stored
data containing or pertaining to any Confidential Information that I produced,
acquired or obtained access to during the course of my employment.  Before
signing this Agreement, I have not made unauthorized disclosures to any third
party relating to Company, have not disclosed any Confidential Information and
have not provided originals or copies of documents belonging to the Company to
any third party, except my attorney. Notwithstanding the foregoing, I can retain
copies of documents that relate specifically to my employment with Company that
the law entitles me to possess, such as materials relating to my participation
in the Company’s benefit plans.

 

5.             Non-Disparagement.  Employee agrees to refrain from any
publication, oral or written, of a defamatory, disparaging or otherwise
derogatory manner pertaining to the Released Parties or to Employee’s employment
relationship with or resignation from Company.

 

3

--------------------------------------------------------------------------------


 

6.             Release.  Employee hereby waives and releases Company and its
officers, directors, agents, attorneys, and employees (collectively referred to
as “Released Parties”) from any claims, rights, contracts or causes of action
which have arisen on or before the date this Agreement is executed by Employee
(collectively referred to as “Claims”) which arise out of or are related to
Employee’s employment with Company, or Employee’s resignation from employment,
or Employee’s separation from service (hereafter referred to as “Release”). 
This Release includes, but is not limited to, the following:

 

(a)

Claims which are known or unknown at the time of the signing of this Agreement;

 

 

(b)

Claims which are based upon or arise under any state or federal laws, including,
but not limited to: 42 U.S.C. §2000e et seq. (Civil Rights Act); 29 U.S.C. §621
et seq. (Age Discrimination in Employment Act); the Older Workers Benefit
Protection Act (OWBPA); 29 U.S.C. §1001 et seq. (Employee Retirement Income
Security Act); 29 U.S.C. §2101 et seq. (Worker Adjustment and Retraining
Notification Act); 29 U.S.C. §2601 et seq. (Family Medical Leave Act); 42 U.S.C.
§12101 et seq. (Americans with Disabilities Act); and Cal. Govt. Code § 12940,
and Cal. Labor Code §§ 1025 and 1101 et seq. (employment discrimination and
unlawful employment practices); and

 

 

(c)

Claims based upon any tort or contract, including, but not limited to, any
employment agreement, or any other agreement.

 

 

(d)

This general release is intended to apply to all Claims, known or unknown,
disclosed or undisclosed. Therefore, Employee expressly waives any and all
rights under Civil Code section 1542 which states as follows: “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”

 

 

(e)

This Release, and in particular the Release of Claims based on age in paragraph
(6)(b) above, means that I am releasing any Claim I might have against Company
on the basis of age discrimination, or that I have been the victim of any
employment decision relating to this Agreement on the basis of age.

 

This Release does not release or waive any Claims which may arise after the date
this Agreement is executed by Employee including any Claim based on age
discrimination arising out of events occurring after the date of this
Agreement.  This Release also does not release or waive any rights or claims
which controlling law clearly states may not be released or waived by
settlement.  I understand that I am releasing claims I may not know about and I
understand that I am releasing and waiving such claims.  I represent

 

4

--------------------------------------------------------------------------------


 

that I do not currently have pending any complaints or charges filed against
Released Parties with any agency or court.  I promise never to seek any damages,
remedies, or other relief for myself personally with respect to any Claim
released by this Release, and I am hereby releasing and forever waiving any
private right to sue that may be issued by any state or federal agency related
to events that have occurred as of the effective date of this Agreement. I
understand that this Agreement does not prohibit me from filing a Charge of
Discrimination with the U.S. Equal Employment Opportunity Commission (“EEOC”) or
limit my right to testify, assist, or participate in an investigation, hearing
or other proceeding conducted by the EEOC.

 

7.             Employee further expressly acknowledges and agrees that:

 

(a)

Employee has carefully read and fully understands all of the provisions of this
Agreement.

 

 

(b)

Employee is knowingly and voluntarily agreeing to all of the terms set forth in
this Agreement, and knowingly and voluntarily intends to be legally bound by the
same.

 

 

(c)

Employee agrees there is sufficient consideration for the waiver and Release,
and in particular, the benefits described and set forth in paragraph 2(a) and
2(b).

 

 

(d)

Employee has been advised in writing to consider the terms of this Agreement and
to consult with an attorney of his choice before signing this Agreement and has
had sufficient time and opportunity to do so. Employee has not asked for
additional time.

 

 

(e)

Employee understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date
of this Agreement is executed are not waived.

 

 

(f)

Employee acknowledges receiving this Agreement and was informed that Employee
has 21 days following receipt to consider whether to sign this Agreement. By
signing on any date prior to the expiration of the 21 day period, Employee
voluntarily elects to forego waiting 21 full days to sign the Agreement and
release. If Employee fails to execute this Agreement during the 21 day period,
then the Agreement is automatically withdrawn without further action or notice
by Company.

 

 

(g)

Employee was informed and understands that Employee has 7 days following the
date Employee executes this Agreement within which to revoke it (“Revocation”),
and that this Agreement shall not become effective or enforceable until such
revocation period has lapsed. At the end of the 7 day revocation period, this
Agreement will become irrevocable. Any Revocation must be in writing and
delivered to Karlyn

 

5

--------------------------------------------------------------------------------


 

Oberg, Vice President, Administration, at the following address:

 

SureWest Communications

8150 Industrial Avenue

Building A

Roseville, CA  95678

ATTN:  Karlyn Oberg

Vice President, Administration

k.oberg@surewest.com

 

8.             Modification of Employee Benefit Plans.  Various Company
sponsored employee health and welfare benefit plans, including all medical and
health care plans, allow Company to modify or eliminate coverage and other
benefits and I understand that this Agreement does not restrict Company’s right
to modify or eliminate the coverage or any other benefits under any employee
benefit plan.

 

9.             Dispute Resolution:  Except as provided in Section 9(e) below,
any dispute between the parties which is covered by, arises out of, or is based
upon this Agreement shall be settled by final and binding arbitration.  Any
award or determination rendered by the arbitrator may be entered as a judgment
in California state court having jurisdiction thereof.  The arbitration is
subject to the following:

 

(a)

The arbitration shall be administered by the American Arbitration Association
(“AAA”) in accordance with its Employment Dispute Resolution Rules (“Rules”) in
effect at the time of the arbitration.

 

 

(b)

The arbitration shall be heard by one neutral arbitrator. The arbitrator shall
be an attorney admitted to the practice of law in the State of California.

 

 

(c)

The arbitrator shall have the authority to award any remedy or relief that a
state or federal court having jurisdiction over the persons and subject matter
is authorized to grant including attorney fees and costs.

 

 

(d)

The Company shall pay all of the costs and/or fees charged by AAA and the
arbitrator.

 

 

(e)

Enforcement. Employee acknowledges and agrees that the restrictive covenants
contained in this Agreement are reasonable and necessary to protect the business
and interests of the Company, do not create any undue hardship for him, and that
any violation of these restrictions would cause Company substantial irreparable
injury. Accordingly, Employee agrees that a remedy at law for any breach of the
restrictive covenants or other obligations in this Agreement would be inadequate
and that Company, in addition to any other obligations in this Agreement, shall
be

 

6

--------------------------------------------------------------------------------


 

entitled to obtain preliminary and permanent injunctive relief to secure
specific performance of such covenants and to prevent a breach or contemplated
or threatened breach of this Agreement without the necessity of proving actual
damage and without the necessity of posting bond or security, which Employee
expressly waives.  Employee will provide Company a full accounting of all
proceeds and profits received by him as a result of or in connection with a
breach of this Agreement.  In any legal proceeding commenced under this
Paragraph 9(e), Employee agrees that Company shall be entitled to recover its
reasonable attorneys’ fees and costs if it prevails in any action to enforce
this Agreement.

 

10.           Entire Agreement.  This Agreement contains all of the terms,
promises, representations and understandings between or among the Released
Parties and me regarding my employment with Company and/or the resignation and
termination of that employment and all other matters covered under this
Agreement.  This Agreement supersedes any prior oral or written understandings,
statements or agreements between or among the Released Parties and me regarding
the subject matter of this Agreement and Employee acknowledges that Company has
made no promises or representations relating to this Agreement that are not
specifically and expressly set forth in this Agreement.  If any provision of
this Agreement is held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions shall continue to be fully
effective as if such illegal, invalid or unenforceable provision had never been
included. This Agreement contains all of the terms and conditions agreed upon by
the parties.  The Company has made no additional representations or promises
upon which Employee relies in signing this Agreement including any tax
consequences.

 

11.           Waiver.  No waiver of any right, term, or condition set forth in
this Agreement shall operate as a waiver of any other right, term, or condition,
or a waiver of any further or future rights under the Agreement, even if such
waiver pertains to the same term or condition.

 

12.           Jurisdiction.  This Agreement shall be construed under the laws of
the State of California except where Federal laws are applicable.  Venue for any
arbitration or action to enforce the arbitration provisions of this Agreement
shall be in the State of California.

 

13.           Amendment.  Any amendment to this Agreement shall be in writing
and signed by both parties and no amendment shall be valid unless made in
writing and signed.

 

14.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Employee consents to any assignment by the Company of this Agreement.

 

15.           Adequate Consideration:  The parties agree that this Agreement and
each provision herein is supported and contains valuable and adequate
consideration.

 

7

--------------------------------------------------------------------------------


 

16.           Signatures.  The undersigned acknowledge that they have the
authority and capacity to sign and be bound by this Agreement.

 

 

COMPANY

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

/s/ KIRK C. DOYLE

March 31, 2011

 

/s/ FRED A. ARCURI

March 31, 2011

Chairman

Date

 

Employee Signature

Date

 

 

 

 

 

/s/ STEVEN C. OLDHAM

March 31, 2011

 

 

 

President and CEO

Date

 

 

 

 

8

--------------------------------------------------------------------------------